Case 6:19-cv-01880-CEM-EJK Document 12 Filed 04/21/20 Page 1 of 2 PageID 103



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


CHAKIB KUERCH,

                       Plaintiff,

v.                                                            Case No: 6:19-cv-1880-Orl-41EJK

SECRETARY OF STATE, UNITED
STATES DEPARTMENT OF STATE
and AMBASSADOR, UNITED STATES
EMBASSY, CASABLANCA,
MOROCCO,

                       Defendants.
                                             /

                                             ORDER

       THIS CAUSE is before the Court upon sua sponte review. The Complaint (Doc. 1) in this

action was filed October 1, 2019, and it appears service was executed on Defendants on or before

November 20, 2019. (See generally Proofs of Service, Doc. Nos. 5, 6, 10, 11). Defendants have

failed to respond to the Complaint, and the deadline to do so has passed. See Fed. R. Civ. P. 12(a).

        Local Rule 1.07(b) provides in relevant part: “When service of process has been effected

but no appearance or response is made within the time and manner provided by [Federal Rule of

Civil Procedure] 12, the party effecting service shall promptly apply to the Clerk for entry of

default pursuant to Rule 55(a), . . . [f]ailing which, the case shall be subject to dismissal 60 days

after such service without notice and without prejudice; provided, however, such time may be

extended by order of the Court on reasonable application with good cause shown.”

       Plaintiff has not applied for entry of default within the sixty days provided in Local Rule

1.07(b), nor has Plaintiff requested—much less shown good cause for—an extension of time.




                                            Page 1 of 2
Case 6:19-cv-01880-CEM-EJK Document 12 Filed 04/21/20 Page 2 of 2 PageID 104



Accordingly, it is ORDERED and ADJUDGED that this case is DISMISSED without

prejudice. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on April 21, 2020.




Copies furnished to:

Counsel of Record




                                            Page 2 of 2
